ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-02-05_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE DU 5 FÉVRIER 1997

1997

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER OF 5 FEBRUARY 1997
Mode officiel de citation:

Projet Gabëikovo-Nagymaros ( Hongrie/Slovaquie ),
ordonnance du 5 février 1997, C.I.J. Recueil 1997, p. 3

Official citation:

Gabëikovo-Nagymaros Project (Hungary/Slovakia),
Order of 5 February 1997, I. C.J. Reports 1997, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 685
ISBN 92-1-070750-8

 

 

 
5 FÉVRIER 1997

ORDONNANCE

PROJET GABCIKOVO-NAGYMAROS
(HONGRIE/SLOVAQUIE)

GABCIKOVO-NAGYMAROS PROJECT
(HUNGARY/SLOVAKIA)

5 FEBRUARY 1997

ORDER
COUR INTERNATIONALE DE JUSTICE

1997 ANNÉE 1997
5 février
Rôle général

5 février 1997

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE

Présents: M. BepsAoul, Président: M. SCHWEBEL, Vice-Président:
MM. ODA, GUILLAUME, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, PARRA-ARAN-
GUREN, juges; M. SKUBISZEWSKI, juge ad hoc; M. VALENCIA-
OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 44 et 48 du Statut de la Cour et les articles 31 et 66 de
son Règlement,

Rend l'ordonnance suivante:

Vu le compromis entre la République de Hongrie et la République
slovaque, signé a Bruxelles le 7 avril 1993 et notifié conjointement à la Cour
le 2 juillet 1993, par lequel les Parties ont soumis a la Cour les contesta-
tions qui les opposent concernant le projet Gabëikovo-Nagymaros,

Vu les mémoires, contre-mémoires et répliques qui ont été déposés par
4 PROJET GABCIKOVO-NAGYMAROS (ORDONNANCE 5 II 97)

les Parties dans les délais fixés à cet effet par les ordonnances en date des
14 juillet 1993 et 20 décembre 1994:

Considérant que, par une lettre en date du 16 juin 1995, l’agent de la
Slovaquie a prié la Cour «de bien vouloir faire application des pouvoirs
qu'elle tient de l’article 66 de son Règlement et de décider de se déplacer
sur les lieux auxquels se rapporte l’affaire relative au Projet Gabéikovo-
Nagymaros et d’y exercer les fonctions relatives à l’établissement des
preuves»; que copie de cette lettre a été dûment transmise à l’agent de
la Hongrie;

Considérant que, par une lettre en date du 28 juin 1995, l’agent de la
Hongrie a informé la Cour que si celle-ci «devait juger utile de visiter les
diverses zones concernées par le projet (ou plus exactement concernées
par la variante C), la Hongrie serait heureuse de collaborer à l’organisa-
tion d’une telle visite»;

Considérant que, comme suite à des échanges de vues intervenus entre
le Président de la Cour et les agents des Parties le 30 juin 1995, ceux-ci
ont notifié conjointement à la Cour, par lettre du 14 novembre 1995, le
texte d’un «Protocole d’accord entre la République de Hongrie et la Répu-
blique slovaque en vue de proposer à la Cour internationale de Justice
les modalités d’une descente sur les lieux dans l’affaire du Projet Gabéi-
kovo-Nagymaros», fait à Budapest et à New York le 14 novembre 1995,
et signé par eux;

Considérant qu’aux termes de ce protocole les Parties «proposfaiJent
d’un commun accord à la Cour de procéder à une descente sur les lieux»
dans les conditions qu’elles y exposaient; et que ces conditions incluaient
les grandes lignes d’un programme dont les dates et les détails précis
devaient étre ultérieurement arrétés par la Cour aprés s’étre renseignée
auprès des Parties;

Considérant que, lors d’une réunion que le Président de la Cour a
tenue avec les agents des Parties le 5 décembre 1996, ceux-ci sont conve-
nus des dates auxquelles la visite envisagée pourrait avoir lieu; et que le
Greffier leur a confirmé, par des lettres en date du 6 décembre 1996, que
ces dates agréaient a la Cour;

Considérant que les agents des Parties ont notifié conjointement à la
Cour, par lettre du 3 février 1997, le texte d’un procès-verbal fait à Buda-
pest et à New York le 3 février 1997, et signé par eux; et considérant que
ce procès-verbal complétait le protocole d’accord du 14 novembre 1995 et
contenait des propositions détaillées aux fins du déroulement de la visite
sur les lieux;

Considérant qu’il apparaît à la Cour que l’exercice par elle de ses fonc-
tions relatives à l’établissement des preuves sur les lieux auxquels l’affaire
se rapporte pourrait être de nature à faciliter sa tâche en l’espèce, et que
rien ne s'oppose à ce qu’il soit donné suite aux propositions faites par les
Parties à cette fin,

5
5 PROJET GABCIKOVO-NAGYMAROS (ORDONNANCE 5 II 97)

LA Cour,

A l’unanimité,

1) Décide d’exercer ses fonctions relatives à l’établissement des preuves
en se rendant sur les lieux auxquels l’affaire se rapporte;

2) Décide adopter à cette fin les modalités proposées par les Parties
dans le protocole d’accord en date du 14 novembre 1995, telles qu’ulté-
rieurement précisées, conformément aux prévisions dudit protocole, dans
le procès-verbal en date du 3 février 1997.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le cinq février mil neuf cent quatre-vingt-dix-sept, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique de Hongrie et au Gouvernement de la République slovaque.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070750-8
